--------------------------------------------------------------------------------

SHARE VESTING AND REPURCHASE OPTION AGREEMENT

THIS AGREEMENT is subject to regulatory approval including a temporary cease
trade order variation order by the BC Securities Commission and is effective as
of the 31st day of March, 2011.

BETWEEN:

KUNEKT CORPORATION, a corporation governed by the laws of the State of Nevada
and having an office at Unit 1, 12/F International Commerce Centre, 1 Austin
Road West, Kowloon, Hong Kong

(the “Company”)

AND:

MATT LI, a businessman with a business address 7-11771, Horseshoe Way, Richmond,
BC, V7A 4V4

(“Li”)

WHEREAS:

A. Pursuant to a share exchange agreement dated January 20, 2011, as amended
March 31, 2011, among the Company, Li, Beijing Yiyueqiji Science and Technology
Development Ltd., and AMS-INT Asia Limited (“AMS”), the Company agreed to issue
to Li 27,600,000 Common Shares and 695,520 Class A Preferred Shares (the “Li
Class A Preferred Shares”); and

B. In connection with the issuance of the Li Class A Preferred Shares, Li has
agreed that the Li Class A Preferred Shares will vest over time and may be
repurchased by the Company if certain milestones are not met.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
mutual covenants, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.               Definitions.

The following terms shall have the meanings set out below unless the context
requires otherwise:

1.1               “Agreement” means this Share Vesting and Repurchase Option
Agreement;

1.2               “AMS” has the meaning ascribed to it in Recital A;

1.3               “Common Shares” means common shares in the capital of the
Company;

--------------------------------------------------------------------------------

- 2 -

1.4               “First Period” means the period from January 31, 2011 to
October 31, 2011;

1.5               “Class A Preferred Shares” means the Class A Preferred Shares
in the capital of the Company, which carry 100 votes at any meeting of the
shareholders of the Company and, subject to the Company having equal to or
greater than 200,000,000 authorized Common Shares, are convertible into Common
Shares at a ratio of 100 Common Shares for every one Preference Share;

1.6               “Li Class A Preferred Shares” has the meaning ascribed to it
in Recital A;

1.7               “Repurchase Price” means $0.00001 per share;

1.8               “Revenue” means revenue as determined by US Generally Accepted
Accounting Principles and approved by the auditors of the Company;

1.9               “Second Period” means the period from January 31, 2011 to
January 31, 2012;

1.10               “Termination Date” means the date on which all of the Li
Class A Preferred Shares have either been repurchased by the Company or released
to Li;

1.11               “Unreleased Shares” means any of the Li Class A Preferred
Shares that have not been released from this Agreement in accordance with Part 2
of this Agreement; and

1.12               “Verification Date” means the date that the Revenue of the
Company for the Second Period is verified by the Company’s auditors.

2.                   Repurchase Option

2.1               On July 31, 2011, 276,000 of the Li Class A Preferred Shares
shall be released from this Agreement.

2.2               If Revenue of the Company for the First Period is greater than
or equal to USD $9 million and less than or equal to USD$11.5 million, then
138,000 of the Li Class A Preferred Shares shall be released from this
Agreement.

2.3               If Revenue of the Company for the First Period is greater than
USD$11.5 million, then 419,520 of the Li Class A Preferred Shares will be
released from this Agreement.

2.4               If Revenue of the Company for the Second Period is greater
than or equal to USD$20 million and Revenue of the Company for the First Period
is greater than or equal to USD $9 million and less than or equal to USD$11.5
million, then 281,520 of the Li Class A Preferred Shares shall be released from
this Agreement.

2.5               If Revenue of the Company for the Second Period is greater
than or equal to USD$20 million and Revenue of the Company for the First Period
is less than $9 million, then 419,520 of the Li Class A Preferred Shares shall
be released from this Agreement.

3.                Purchase Option

3.1               The Company shall purchase any of the Unreleased Shares after
the Verification Date. The Company shall set a date for the closing of the
transaction at a place and time specified by the Company, but such closing date
will not be later than thirty (30) days following the Verification Date. At such
closing, the Company shall tender payment in full for such number of Unreleased
Shares at the Repurchase Price and the share certificates representing the
Unreleased Shares so purchased shall be cancelled. The Repurchase Price shall be
payable, at the option of the Company, by certified cheque, by bank draft, by
cancellation of any debt owed by Li to the Company, or a subsidiary of the
Company, or by any combination of the aforementioned methods.

--------------------------------------------------------------------------------

- 3 -

3.2               Without the written consent of the Company, Li will not sell,
assign, encumber, hypothecate, convey, pledge, gift, bequest, devise, or
otherwise transfer any Unreleased Shares.

3.3               Immediately after the signing of this Agreement and before any
of the Li Class A Preferred Shares will be issued, Li must deliver to the
Company a notarized stock power of attorney, the form of which is attached as
Exhibit “A”, and Li must leave the certificate number and the number of Class A
Preferred Shares blank.

3.4               Li hereby directs the Company to deposit the Li Class A
Preferred Shares in escrow or hold any Unreleased Shares in trust with the
Company until the Termination Date. Upon the release of any of the Class A
Preferred Shares in accordance with Part 2, the Company shall release such
number of Class A Preferred Shares from escrow.

3.5               Li hereby agrees that he will not exercise any rights
associated with the Unreleased Shares, including without limitation any
conversion or voting rights.

4.                 Term of Agreement

4.1               Subject to the terms and conditions of this Agreement, this
Agreement will remain in effect until the Termination Date.

5.                 Share Certificate Legends

5.1               The share certificate(s) evidencing the Shares shall be
endorsed with the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED EXCEPT WITH
THE CONSENT OF THE COMPANY AND ONLY IN ACCORDANCE WITH AND ARE SUBJECT TO A
REPURCHASE RIGHT IN FAVOUR OF THE COMPANY PURSUANT TO THE TERMS OF A SHARE
VESTING AND REPURCHASE OPTION AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDER,
A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

--------------------------------------------------------------------------------

- 4 -

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.”

6.                 General

6.1               This Agreement shall enure to the benefit of and be binding
upon the parties to this Agreement and their respective heirs, executors,
administrators, successors and assigns. Li shall not transfer any of the Li
Class A Preferred Shares unless the person, firm, corporation or other entity to
whom they are transferred agrees in writing to be bound by this Agreement, in
form acceptable to the Company acting reasonably.

6.2               Any notice required or permitted to be given to any of the
parties to this Agreement will be in writing and may be given by prepaid
registered post, electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy to the address of such party
first above stated or such other address as any party may specify by notice in
writing to the other parties

6.3               If any provision of this Agreement is held to be
unenforceable, then the remaining provisions will continue in full force and
effect. The parties will in good faith negotiate a mutually acceptable and
enforceable substitute for the unenforceable provision, which substitute will be
as consistent as possible with the original intent of the parties.

6.4               The rights and obligations of the parties under this Agreement
may be amended or waived only by a written instrument effecting such amendment
or waiver signed by all of the parties hereto.

6.5               The parties will execute such further assurances and other
documents and instruments and do such further and other things as may be
necessary to implement and carry out the intent of this Agreement.

6.6 Both parties to this Agreement acknowledge and agree that Clark Wilson LLP
has acted as counsel only to the Company and is not protecting the rights and
interests of Li. Li acknowledges and agrees that the Company and Clark Wilson
LLP have given him the opportunity to seek, and hereby recommend that Li obtain
independent legal advice with respect to the subject matter of this Agreement
and, further, Li hereby represents and warrants to the Company and Clark Wilson
LLP that Li has sought independent legal advice or waives such advice.

--------------------------------------------------------------------------------

- 5 -

6.7                 This Agreement and the agreements and instruments referred
to herein constitute the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior negotiations, proposals and
agreements, whether oral or written, with respect to the subject matter hereof.

6.8                 Each party acknowledges that time is of the essence in
performance of its obligations under this Agreement.

6.9                 This Agreement shall be governed by and construed in
accordance with the laws of the state of Nevada. The parties attorn to the
exclusive jurisdiction of the courts located in the State of Nevada.

6.10               This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS THEREOF this Agreement has been executed by the parties on the date
first above written.

KUNEKT CORPORATION


Per:  "signed"                                                     
         Authorized Signatory THIS AGREEMENT IS SUBJECT TO REGULATORY APPROVAL
INCLUDING A TEMPORARY CEASE TRADE ORDER VARIATION ORDER BY THE BC SECURITIES
COMMISSION.





SIGNED, SEALED and DELIVERED by   )   MATT LI in the presence of:   )       )  
    )   Signature   )       ) /s/MATT LI Print Name   )  MATT LI     )   Address
  ) THIS AGREEMENT IS SUBJECT TO REGULATORY APPROVAL INCLUDING A TEMPORARY CEASE
TRADE ORDER VARIATION ORDER BY THE BC SECURITIES COMMISSION.     )     )     )
Occupation      


--------------------------------------------------------------------------------

Exhibit A

POWER OF ATTORNEY TO TRANSFER SHARES

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto
Kunekt Corporation a total of ____________ class A preferred shares standing in
the name of the undersigned on the books of Kunekt Corporation, represented by
certificate number ______ and hereby irrevocably constitutes and appoints Kunekt
Corporation the attorney of the undersigned to transfer the said shares on the
books of the said Kunekt Corporation with full power of substitution in the
premises.

DATED at _______________, ________________ this _____ day of ____________,
20____.

Signed in the presence of: )     )     )     )     ) MATT LI


--------------------------------------------------------------------------------